 1                                                              Hon. Richard A. Jones
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6

 7   GAYLE D. HANKS,

 8                        Plaintiff,               No. 2:21-cv-00600-RAJ

 9          v.
                                                   MINUTE ORDER
10   CITY OF SHORELINE, et al.,

11                        Defendants.

12
           The clerk issues the following minute order by the authority of the Honorable
13
     Richard A. Jones, United States District Court Judge.
14
           THIS MATTER comes before the Court upon Plaintiff’s Motion for
15
     Extension of Time (Dkt. # 8).
16
           On May 17, 2021, Plaintiff paid a filing fee in this matter, thereby rendering
17
     moot the Report and Recommendation regarding Plaintiff’s motion to proceed in
18
     forma pauperis. The Court construes Plaintiff’s Motion for Extension of Time as a
19   request to extend the deadline to object to the Report and Recommendation. As the
20   Report and Recommendation is now moot, the Court also finds Plaintiff’s Motion
21   for Extension of Time to be moot and directs the clerk to terminate both.
22         DATED this 21st day of May, 2021.
23
                                              WILLIAM M. McCOOL,
24
                                              Clerk of the Court
25
                                               /s/ Victoria Ericksen
26                                            Deputy Clerk to Hon. Richard A. Jones

     MINUTE ORDER – 1
